NUMBER 13-14-00264-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


                         EX PARTE REYNA MEJORADO


                    On appeal from the 329th District Court
                         of Wharton County, Texas.


                          MEMORANDUM OPINION
               Before Justices Rodriguez, Garza, and Benavides
                      Memorandum Opinion Per Curiam

      This case is before the Court on a joint motion to affirm in part and reverse and

render in part. The parties ask this Court to affirm in part and reverse and render in part

the Order of Expunction entered by the 329th Judicial District Court of Wharton County,

Texas on November 15, 2013 in Cause No. 46,982. See TEX. R. APP. P. 42.1(a)(2)(A).

      The parties have agreed: that Mejorado is not entitled to an expunction of any

records related to her arrest for criminal trespass on or about February 19, 2002 because

that offense was taken into consideration during the sentencing of another charge; that
the order of expunction relating to arrest for criminal trespass should be reversed and

judgment should be rendered denying the expunction; and that the remainder of the order

of expunction should be affirmed.

       We REVERSE, in part, the order of expunction entered on November 15, 2013 as

it pertains to the arrest for criminal trespass, and RENDER judgment denying expunction

of that arrest. The remainder of the order of expunction is AFFIRMED. See TEX. R.

APP. P. 42.1(a)(2)(A), 43.2(c). In accordance with the agreement of the parties, costs

are taxed against the party incurring same. See TEX. R. APP. P. 42.1(d) ("Absent

agreement of the parties, the court will tax costs against the appellant.").

                                                                       PER CURIAM

Delivered and filed on the
14th day of August, 2014.




                                             2